UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                         Technical Sergeant DONNELL E. FREEMAN
                                    United States Air Force

                                               ACM 38494

                                             23 March 2015

         Sentence adjudged 29 August 2013 by GCM convened at Osan Air Base,
         Republic of Korea. Military Judge: Dawn Eflein.

         Approved Sentence: Bad-conduct discharge, confinement for 6 months,
         and reduction to E-4.

         Appellate Counsel for the Appellant: Captain Jeffrey A. Davis.

         Appellate Counsel for the United States: Major Roberto Ramirez;
         Captain Matthew J. Neil; and Gerald R. Bruce, Esquire.

                                                  Before

                               ALLRED, HECKER, and MITCHELL
                                   Appellate Military Judges

                                     OPINION OF THE COURT

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                              under AFCCA Rule of Practice and Procedure 18.4.
                                                      .



HECKER, Senior Judge:

       Following arraignment before a general court-martial, the appellant entered mixed
pleas. The military judge accepted his pleas of guilty to making a false official statement
and larceny, in violation of Articles 107 and 121, UCMJ, 10 U.S.C. §§ 907, 921.
Contrary to his pleas, a panel of officer and enlisted members convicted the appellant of
failure to pay a just debt in violation of Article 134, UCMJ, 10 U.S.C. § 934. The
members sentenced him to a bad-conduct discharge, confinement for 6 months, and
reduction to E-4. The convening authority approved the sentence as adjudged.
       On appeal, the appellant contends (1) the evidence is legally and factually
insufficient to sustain his conviction for failing to pay a just debt, (2) the military judge
abused her discretion in admitting certain exhibits in sentencing, and (3) pursuant to
United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), his sentence is inappropriately
severe.1 Finding no material prejudice to a substantial right of the appellant, we affirm.

                                                   Background

        The appellant was assigned to Osan Air Base in November 2007. After he
married in June 2011, the appellant completed an Air Force Form 1561, Statement to
Substantiate Payment of Family Separation Allowance, on which he stated his wife was
residing in the Philippines. Because he was living away from his spouse, the appellant
was entitled to a monthly family separation allowance (FSA). At a later point, the
appellant’s wife moved to Korea to live with the appellant, but he failed to notify the
Air Force of this change in his dependent’s status and thus received FSA he was not
entitled to. For this misconduct, the appellant pled guilty to larceny of military property
of a value more than $500. In sentencing, the Government presented evidence indicating
this overpayment in FSA totaled over $4,000.

       In June 2012, the appellant completed an Air Force Form 594; Application and
Authorization to Start, Stop, or Change Basic Allowance for Quarters, or Dependency
Redetermination, at the Osan Air Base housing office. The appellant falsely listed his
wife as living at a particular address in the Philippines so he would be entitled to receive
an overseas housing allowance (OHA) for her rental expenses at that residence, when she
did not ever live at that address and did not have a legitimate lease for the property. As a
result of his false official statement, the appellant received this Philippines-based OHA
between June and October 2012. For this misconduct, the appellant pled guilty to making
a false official statement and larceny of military property (OHA) of a value more than
$500. In sentencing, the Government presented evidence indicating this overpayment in
OHA totaled over $11,000.

        The appellant pled not guilty to dishonorably failing to pay a just debt, violating a
lawful order from his commander to reside in a base dormitory, and dereliction of duty
for failing to notify his commander that his wife had moved to Korea. Following a
litigated trial, the appellant was convicted of failing to pay a just debt but was acquitted
of the other two specifications.



1
    The appellant also contended his guilty pleas to larceny of military property, specifically basic allowance for
housing, was improvident, relying on this court’s decision in United States v. Hall, 73 M.J. 645 (A.F. Ct. Crim. App.
2014). Since the filing of the appellant’s brief, this court reconsidered the holding in that case and found it to be in
error. United States v. Hall, 74 M.J. 525 (A.F. Ct. Crim. App. 2014). Accordingly, the appellant’s pleas are
provident.


                                                           2                                             ACM 38494
                               Dishonorable Failure to Pay a Just Debt

       The appellant rented an apartment from a Korean national between 2008 and
2012. His final lease covered November 2011 to November 2012. By the end of October
2012, the appellant owed the landlord for 8 months’ rent on this lease, totaling
approximately $10,800. The specification alleged this amount became due and payable
on 26 October 2012 (the date the appellant moved out of his apartment 2) and that the
appellant dishonorably failed to pay that debt through 27 February 2013 (the date before
charges were preferred). The appellant contends the evidence is factually and legally
insufficient to sustain this conviction because the Government did not present sufficient
proof to establish his lack of payment was “dishonorable.”

        We review issues of factual and legal sufficiency de novo. Article 66(c), UCMJ,
10 U.S.C. § 866(c); United States v. Washington, 57 M.J. 394, 399 (C.A.A.F. 2002). The
test for factual sufficiency is “whether, after weighing the evidence in the record of trial
and making allowances for not having personally observed the witnesses, [we are]
convinced of the accused’s guilt beyond a reasonable doubt.” United States v. Turner,
25 M.J. 324, 325 (C.M.A. 1987). In conducting this unique appellate role, we take “a
fresh, impartial look at the evidence,” applying “neither a presumption of innocence nor a
presumption of guilt” to “make [our] own independent determination as to whether the
evidence constitutes proof of each required element beyond a reasonable doubt.”
Washington, 57 M.J. at 399.

       “The test for legal sufficiency of the evidence is whether, considering the evidence
in the light most favorable to the prosecution, a reasonable factfinder could have found
all the essential elements beyond a reasonable doubt.” United States v. Humpherys,
57 M.J. 83, 94 (C.A.A.F. 2002) (quoting Tuner, 25 M.J. at 324) (internal quotation marks
omitted). “[I]n resolving questions of legal sufficiency, we are bound to draw every
reasonable inference from the evidence of record in favor of the prosecution.”
United States v. Barner, 56 M.J. 131, 134 (C.A.A.F. 2001).

       For a military member’s failure to pay a debt to be “dishonorable,” there must be
“more than negligence” in his nonpayment. Manual for Courts-Martial, United States,
Part IV, ¶ 71(c) (2012 ed.). Instead, as the panel was instructed:

                       The failure to pay the debt must have been the result of
                 more than mere negligence; that is, the absence of due care.
                 The failure to pay must be dishonorable. “Dishonorable”


2
   By this time, the appellant’s first sergeant and commander were aware of his delinquency based on calls the unit
had received from the landlord and his agents. The commander ordered the appellant to move into a dormitory on
base, effective 25 October 2012. The appellant was acquitted of violating this order on divers occasions between
that date and 19 February 2013.


                                                        3                                           ACM 38494
              means that the accused must have had a criminal state of
              mind.

                      By way of example, a failure to pay is “dishonorable”
              if it is fraudulent; deceitful; a willful evasion; in bad faith;
              deliberate; based on false promises; or results from a grossly
              indifferent attitude toward one’s just obligations.

       The agent for the appellant’s landlord testified about the appellant’s failure to pay
his rent during the pendency of his final lease. He described phone calls and visits he
made to the appellant, in an unsuccessful effort to get the appellant to pay. The
landlord’s father also testified about his visits with the appellant, his conversations with
the appellant’s chain of command, and his efforts to use an attorney to recover the debt.

       After the appellant moved out, the landlord entered into a repayment schedule
with the appellant on 12 December 2012. Through a promissory note, the appellant
agreed to pay a smaller amount—approximately $700 twice a month—until the debt was
repaid. He made only one such payment in December 2012 and, as of the time of trial,
had not repaid any of the remaining debt.

       We find the appellant’s failure to pay this debt was dishonorable. The evidence
presented at trial indicates the appellant was grossly indifferent about his obligation to
repay this debt after the lease ended in October 2012 and deliberately failed to repay the
debt. As revealed by the appellant’s leave and earnings statements, the appellant
received OHA to cover his rental expense between November 2011 and October 2012 but
did not use that money to pay his rent, either during the pendency of his lease or when the
lease terminated. He entered into an agreement in December 2012 to pay the arrears but
only made one payment. His bank records between May 2012 and November 2012
showed a significant amount of money being deposited into his bank account and many
cash withdrawals and other expenditures, indicating he had the ability to apply funds
towards his rental debt but deliberately chose not to do so. Furthermore, the appellant’s
first sergeant observed him buying drinks for a large number of people in
December 2012.

       Under the facts of this case, and considering the record as a whole, we find beyond
a reasonable doubt that the appellant’s failure to pay his debt was dishonorable and that
he is guilty of this offense. A reasonable factfinder also could have found all the
essential elements beyond a reasonable doubt.

                            Admission of Sentencing Evidence

       During sentencing, the Government offered three letters of reprimand issued to the
appellant on 12 August 2013, seven weeks after his arraignment and approximately two


                                             4                                   ACM 38494
weeks before the start of his court-martial. The three letters of reprimand were for:
(1) dishonorably failing to pay a debt (his military Star Card credit card) between 1
February 2013 and 22 July 2013, (2) willfully violating his commander’s order to reside
in base housing between 7 May 2013 and 12 August 2013, and (3) violating the ration
control program in April 2013 for the third time by exceeding his alcohol ration. The
appellant acknowledged receipt for the letters on 16 August 2013 and indicated he did not
intend to submit a response.

       The defense objected to these documents, arguing they had been prepared and
served together just before his trial for the sole purpose of becoming sentencing exhibits.
The military judge admitted the evidence, finding these documents were within the
appellant’s personnel records and advising defense counsel she could address her
concerns by calling the commander and attempting to impeach him on the propriety of
administering the letters. Trial defense counsel did not call the commander or comment
on this issue during her sentencing argument.

        The appellant argues the military judge abused her discretion by admitting the
documents under Rule for Courts-Martial (R.C.M.) 1001(b) since they were not relevant
to his rehabilitative potential (given the date they were served) and thus did not meet the
requirement for admission under that rule. He further argues that even if such evidence is
relevant, it should have been excluded pursuant to Mil. R. Evid. 403.

        We review a military judge’s decision to admit sentencing evidence for an abuse
of discretion. United States v. Manns, 54 M.J. 164, 166 (C.A.A.F. 2000). Sentencing
evidence is subject to the requirements of Mil. R. Evid. 403. See United States v. Rust,
41 M.J. 472, 478 (C.A.A.F. 1995). When a military judge conducts a proper balancing
test, the military judge enjoys “wide discretion” and the ruling will not be overturned
unless there is a clear abuse of discretion. United States v. Manns, 54 M.J. 164, 166
(C.A.A.F. 2000) (quoting United States v. Rust, 41 M.J. 472, 478 (C.A.A.F. 1995))
(internal quotation marks omitted). However, we give military judges less deference if
the balancing test is not on the record, and no deference if a Mil. R. Evid. 403 balancing
test is not conducted. Id.; see also United States v. Pope, 69 M.J. 328, 333 (C.A.A.F.
2011).

        Under R.C.M. 1001(b)(2), the Government may introduce personal data and
information pertaining to the character of the accused’s prior service. This rule provides
as follows:

              Under regulations of the Secretary concerned, trial counsel
              may obtain and introduce from the personnel records of the
              accused evidence of the accused’s . . . character of prior
              service. Such evidence includes copies of reports reflecting
              the past military efficiency, conduct, performance, and


                                             5                                 ACM 38494
              history of the accused and evidence of any disciplinary
              actions including punishments under Article 15[, UCMJ].

              “Personnel records of the accused” includes any records made
              or maintained in accordance with departmental regulations
              that reflect the past military efficiency, conduct, performance,
              and history of the accused.

(Emphasis added).

       In the Air Force, the “regulation[] of the Secretary concerned” is Air Force
Instruction (AFI) 51-201, Administration of Military Justice (6 June 2013). See United
States v. Sheridan, 43 M.J. 682, 685 (A.F. Ct. Crim. App. 1995). In pertinent part,
AFI 51-201, ¶ 8.13.1, states “relevant material” from an accused’s unit personnel
information file may be admitted if the defense is provided a copy prior to trial and if the
document indicates the accused had the opportunity to respond to the allegation in the
document.

       Applying these requirements to the documents at issue here, we find these three
exhibits facially complied with the regulation of the Secretary concerned, and the
appellant does not disagree. Instead, the appellant argues the timing of these letters of
reprimand leads to the conclusion that the intent of the letters was punitive rather than
corrective, which renders them inadmissible as disciplinary documents.

       Letters of reprimand are tools for commanders to “improve, correct, and instruct
subordinates who depart from standards of performance, conduct, bearing, and integrity,
on or off duty, and whose actions degrade the individual and unit’s mission.”
AFI 36-2907, Unfavorable Information File, ¶ 3.1 (17 June 2005). To be admitted into
evidence, such documents must perform a legitimate “corrective” (as opposed to a
punitive) purpose and be intended as a “management tool” and not as a means to
influence the outcome of a court-martial. United States v. Boles, 11 M.J. 195, 198–99
(C.M.A. 1981) (holding admission of reprimand improper where trial counsel
acknowledged letter of reprimand for fire-bombing was placed in the accused’s personnel
records for the purpose of aggravating his larceny case); United States v. Williams,
27 M.J. 529, 530 (A.F.C.M.R. 1988) (holding letter of reprimand improper when the
accused’s commander testified that his purpose in giving the reprimand was to tell the
court-martial that the accused had used cocaine more than once and that he was a cocaine
addict); United States v. Hagy, 12 M.J. 739, 744 (A.F.C.M.R. 1981). Documents given
for a punitive purpose, to influence the sentencing decision of a court-martial or that
contain inadmissible material are not “properly maintained” in an individual’s military
record and are not admissible even if maintained within that record. Boles, 11 M.J. at
199; Williams, 27 M.J. at 530; Hagy, 12 M.J. at 744; United States v. Brister, 12 M.J. 44,
45 (C.M.A. 1981); United States v. Dodds, 11 M.J. 520, 522 (A.F.C.M.R. 1981).


                                             6                                   ACM 38494
       Those cases make clear, however, that military members facing trial by
court-martial are not exempt from disciplinary action in advance of their trials.
Furthermore, the timing of or mere tardiness in documenting a member’s misconduct
does not automatically render a letter of reprimand inadmissible. United States v. Beaver,
26 M.J. 991, 993 (A.F.C.M.R. 1988); United States v. Goldsmith, 29 M.J. 979, 985
(A.F.C.M.R. 1990); United States v. Hood, 16 M.J. 557, 560 (A.F.C.M.R. 1983). A
reprimand issued within days of trial can serve a rehabilitative purpose. Beaver, 26 M.J.
at 993; Hood, 16 M.J. at 559–60. Instead, the focus of this inquiry should be on whether
a commander employed a disciplinary or management tool with the primary purpose of
addressing the misconduct and not in order to influence the court-martial. See Williams,
27 M.J. at 529–30 (finding reprimand served after preferral of charges in order to
dissuade the member from engaging in such conduct was a management tool).

       Although trial defense counsel made this argument at trial, she did not cite the
military judge to the relevant cases cited above. The military judge also did not discuss
this case law, focusing solely on whether these documents were found within the
appellant’s personnel records and she made her admissibility ruling on those grounds.
Because of this, the only information in the record of trial about the timing of these
actions came from trial counsel, who said the serving commander had only recently
arrived on base and learned about this misconduct.

       Failing to consider this relevant case law and, as necessary, develop the record
prior to admitting the document was error. Under the circumstances of this case,
however, we find these documents would have been admissible if the military judge had
applied the correct legal test. Furthermore, even if these documents were erroneously
admitted, we find the error did not substantially influence the adjudged sentence and thus
did not materially prejudice the appellant’s substantial rights. United States v. Griggs,
61 M.J. 402, 410 (C.A.A.F. 2005).

       The language in each of the letters indicates the commander’s intent that they
serve a corrective and rehabilitative purpose.3 He rebukes the appellant for conduct that
brings discredit to the Air Force and that is detrimental to the good order and discipline of
the unit. He also states that the appellant has engaged in conduct that places him at risk,
has failed to meet the standards and expectations of an enlisted Airman, and failing to
rectify these problems will result in more severe administrative and/or punitive
proceedings. The commander also directed the appellant to “satisf[y his] financial
obligations in a proper and timely manner” and to “reside in and physically occupy” his
dormitory room on a nightly basis.

3
  Given the similarity in the letters’ language, it is unclear why the commander elected to serve three separate letters
instead of one letter encompassing all three allegations of misconduct. We do not find the decision to serve three
letters, however, to be prejudicial within the context of this case.


                                                           7                                             ACM 38494
       We also note that the appellant did not enter his guilty pleas until 26 August 2013,
two weeks after these letters were served on him. Furthermore, he submitted a request
for discharge in lieu of court-martial on 18 August 2013 and that package indicates he
intended to litigate the charges at his upcoming trial date. Therefore, at the time his
commander served these letters on him and for some period of time afterwards, it was not
clear whether the appellant would be convicted of these offenses or whether he would
remain on active duty. In light of that, the commander’s effort to dissuade the appellant
from engaging in further misconduct and to document the Air Force’s disapproval of his
past misconduct is not improper. See Beaver, 26 M.J. at 993 (“At the time the [letter of
reprimand] was written, the commander did not know whether accused would plead or be
found guilty of any offenses for which he was to be tried; nor was the [letter of
reprimand] ‘rushed into the record’ immediately before or during the trial. All of the
indicia of normal record creation and maintenance appear to have been followed, even if
the delay between the first of a series of related acts of misconduct occurred months
before the letter was written.”)

      Given this, we find these letters of reprimand were not given for a punitive
purpose or to influence the sentencing decision of the court-martial and therefore were
admissible pursuant to R.C.M. 1001(b)(2). We also find that the content of the letters of
reprimand were not so inflammatory or large in scale, when compared with the
misconduct the appellant was found guilty of at trial, as to render them inadmissible
under a Mil. R. Evid. 403 analysis. Cf. United States v. Zakaria, 38 M.J. 280 (C.M.A.
1993) (holding that letter of reprimand for child molestation where the accused was
convicted of larceny was inadmissible); Boles, 11 M.J. 195 (holding that letter of
reprimand for firebombing where the accused was convicted of larceny was
inadmissible).

        Even if they were erroneously admitted, we find the appellant was not prejudiced.
First, the appellant did not contest that he engaged in this misconduct. He did not submit
any comments or documentation for his commander to consider prior to the letters of
reprimand being finalized. Additionally, his defense counsel did not object to the
admission of his final enlisted performance report (covering July 2012 to July 2013)
which gave him an overall rating of “poor (1)” and states he received an unfavorable
information file and was placed on the control roster for failing to obey orders and being
financially irresponsible, the same misconduct documented in the letters of reprimand.
The appellant also did not submit comments to his commander in response to this referral
performance report.

       Second, the misconduct in the documents was either not inconsistent with the
defense theory at trial or was consistent with evidence already before the panel.
Regarding the appellant’s failure to pay his Star Card, the defense pointed out that this
was more indicia of the appellant’s dire financial situation and that, overwhelmed by
debt, this was part of the financial obligations he was unable to meet. The members


                                             8                                 ACM 38494
were also already aware that the appellant had purchased alcohol while in the midst of
these financial difficulties. The third letter of reprimand alleged the appellant had
violated his prior commander’s order by failing to reside in base housing between 7 May
2013 and 12 August 2013. The panel had just acquitted the appellant of violating this
order between 25 October 2012 and 19 February 2013, after the defense pointed out that
he had actually complied with the requirements of that order (which directed him to
terminate his off-base lease and move into a dormitory room, but did not prohibit him
from sleeping at his wife’s new apartment off-base). This letter of reprimand simply
documents that the appellant’s new commander believed the appellant continued to
engage in this conduct after the date referenced in the specification. Letters of reprimand,
even if initiated after charges are preferred and prior to trial, are admissible if they have a
legitimate purpose as a corrective and rehabilitative management tool, to include
dissuading an individual from continuing to engage in misconduct. Williams, 27 M.J. at
529–30. We find that this letter of reprimand was a legitimate corrective and
rehabilitative management tool.4

       Third, although trial counsel referenced these letters of reprimand in her
sentencing argument, she specifically told the panel they could not increase the
appellant’s sentence based on what was in these documents. Instead, she presented an
argument within the guidelines of R.C.M. 1001(g), arguing to the panel that, amongst
other factors, the appellant’s disciplinary history (which included these three letters of
reprimand, two nonjudicial punishment proceedings in 2012, and other adverse
documentation from 2010) was a reflection of his poor rehabilitative potential.

       Lastly, as described in more detail below, the sentence the appellant received is
not unreasonable for the series of misconduct he engaged in over a multi-month period.

       We also conducted our own review under Mil. R. Evid. 403. As stated above, we
find these letters of reprimand were properly maintained in the appellant’s service records
and were therefore admissible. As we describe in the preceding paragraphs in analyzing
prejudice, we find that the probative nature of these documents as personnel records of
the appellant that “reflect the past military efficiency, conduct, performance and history
of the accused” is not substantially outweighed by any of the concerns listed in Mil. R.
Evid. 403.

                                               Sentence Severity

      Pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), the appellant
contends his sentence was inappropriately severe. He first asks us to look at the facts and
circumstances of his case, as well as compare his case to an Army colonel who was

4
  The letter of reprimand also amended the prior commander’s order by explicitly ordering the appellant to reside in
the dormitory each night going forward.


                                                          9                                           ACM 38494
convicted of 15 charges of, among other things, fraud, adultery, and conduct unbecoming
an officer, but was only sentenced to a reprimand and fine.

       The appropriateness of a sentence generally should be determined without
reference or comparison to sentences in other cases. United States v. Ballard,
20 M.J. 282, 283 (C.M.A. 1985). We are not required to engage in comparison of
specific cases “except in those rare instances in which sentence appropriateness can be
fairly determined only by reference to disparate sentences adjudged in closely related
cases.” United States v. Lacy, 50 M.J. 286, 288 (C.A.A.F. 1999) (quoting Ballard,
20 M.J. at 283) (internal quotation marks omitted). The “appellant bears the burden of
demonstrating that any cited cases are ‘closely related’ to his or her case and that the
sentences are ‘highly disparate.’” Id. If the appellant satisfies his burden, the
Government must then establish a rational basis for the disparity. Id. Here, the appellant
has failed in his burden, and we decline to engage in any sentence comparison.

       This court reviews sentence appropriateness de novo. United States v. Lane,
64 M.J. 1, 2 (C.A.A.F. 2006). We “may affirm only such findings of guilty and the
sentence or such part or amount of the sentence, as [we find] correct in law and fact and
determine[], on the basis of the entire record, should be approved.” Article 66(c), UCMJ,
10 U.S.C. § 866(c). “We assess sentence appropriateness by considering the particular
appellant, the nature and seriousness of the offense[s], the appellant’s record of service,
and all matters contained in the record of trial.” United States v. Anderson, 67 M.J. 703,
705 (A.F. Ct. Crim. App. 2009). We consider whether the appellant’s sentence was
appropriate “judged by ‘individualized consideration’ of the [appellant] ‘on the basis of
the nature and seriousness of the offense and the character of the offender.’”
United States v. Snelling, 14 M.J. 267, 268 (quoting United States v. Mamaluy,
27 C.M.R. 176, 180–81 (C.M.A. 1959)). While we have a great deal of discretion in
determining whether a particular sentence is appropriate, we are not authorized to engage
in exercises of clemency. Lacy, 50 M.J. at 288; United States v. Healy, 26 M.J. 394,
395–96 (C.M.A. 1988).

       The maximum punishment announced at trial was a dishonorable discharge,
16 years and 6 months of confinement, forfeiture of all pay and allowances, and reduction
to E-1. While the approved sentence did include a bad-conduct discharge, the appellant
received only 6 months of confinement, no forfeitures, and was only reduced to E-4. We
recognize that the appellant was almost retirement eligible at the time he was sentenced,
but his misconduct spanned several years and involved false statements and larceny of a
significant amount of money. Additionally, the Government presented evidence in
sentencing that the appellant solicited another individual and procured a fake lease which
he submitted to military authorities as proof that he was entitled to Philippines-based
OHA. After considering the entire record, we do not find the sentence inappropriately
severe.



                                            10                                 ACM 38494
                                       Conclusion

The approved findings and sentence are correct in law and fact, and no error materially
prejudicial to the substantial rights of the appellant occurred. Articles 59(a) and 66(c),
UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the approved findings and sentence
are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court




                                            11                                ACM 38494